DETAILED ACTION
Status of the Claims
Claims 1-3, 6, 9-19, 21-22, and 24 are currently pending and are examined herein.
The following Office Action is in response to Applicant’s communication dated 05/20/2022.  Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn.  The following rejection(s) and/or objection(s) are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9 and 24 are objected to as being dependent upon a rejected base claim, but would be free from the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Appropriate correction is required. 

Claim Rejections – 35 U.S.C. 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Weng et al. and Valenica et al.
Claims 1-3, 6, and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Weng et al. (Proteomics, 2002, 2:48-57) in view of Valencia et al. (Methods, 2013, 60:55-69) as evidenced by Seelig et al. (Nature, 2007, 448(16):828-833).
Regarding claim 1, Weng teaches a method of characterizing candidate agents, comprising:
(a) synthesizing a library of candidate agents (e.g. as per the 2.1 mRNA-protein synthesis section on page 49), wherein individual reactions of the combinatorial synthesis for each candidate agent are tracked by addition of a nucleic acid tag that is directly attached to each of the candidate agents (e.g. the mRNA moiety attached via puromycin as per the 2.1 mRNA-protein synthesis section on page 49), thereby providing a library of candidate agents, wherein each candidate agent is attached to a unique nucleic acid tag sequence (e.g. the mRNA sequence encoding for the candidate agent as per the 2.1 mRNA-protein synthesis section on page 49);
(b) attaching the library of candidate agents to a solid support comprising nucleic acid primers via hybridization of the nucleic acid tags to the nucleic acid primers (e.g. as per the 2.3 mRNA-protein hybridization to DNA microarray section on page 50 and shown in Fig. 1), thereby forming an array of candidate agents;
(c) contacting the array of candidate agents with a screening agent, wherein one or more candidate agents in the array react with the screening agent (e.g. the antibodies as per the 2.4 Antibody binding section on page 50);
(d) detecting the array during or after the contacting of the array with the screening agent, thereby determining that at least one candidate agent in the array reacts with the screening agent (e.g. as per the 2.5 Detection section on pages 50-51 and shown in Fig. 3-4);
(e) sequencing the nucleic acid tags on the array to determine the tag sequence that is attached to each of the candidate agents; and
(f) identifying the at least one candidate agent in the array that reacts with the screening agent based on the determined tag sequence.


However, it is noted that in the proof-of-concept embodiment of Weng, the candidate agents were not necessarily synthesized combinatorially nor were the nucleic acid tags specifically sequenced and the sequence used to identify the at least one candidate agent, as set forth in clam 1.
As the Weng reference was a proof-of-concept experiment with only a small candidate agent library and only three different screening agents (e.g. “The data presented here demonstrate that protein microarrays can be effectively self-assembled from conventional DNA microarrays using covalent mRNA-protein fusion technology” as per the 4 Concluding remarks section), the candidate-screening agent pairs were identified by their position on the array rather than by nucleic acid sequencing.  However, Weng specifically suggests the use of more complex scenarios, both in the 3.6 Multiplexing the detection format and more so in the 4 Concluding remarks section, stating “Although this work has employed fairly low density protein microarrays and small, unstructured proteins, it should be feasible to both create significantly more dense protein microarrays as well as utilize larger proteins. Future work will focus primarily on these two aspects.”  Weng also points out in the 4 Concluding remarks section that “proteins immobilized to the solid-phase through Watson-Crick base pairing retain binding functionality and are extremely robust”, stating the advantages to immobilizing candidate agents on an array for selection with screening agents.
Similar to Weng, Valencia teaches mRNA-display technology to in selecting screening agents specific for candidate agents (e.g. Abstract).  Specifically, Valencia teaches the combinatorial synthesis of mRNA-display libraries, citing the advantages over other techniques, including “the library complexity, with as many as 1012–1014 unique sequences, close to that of the RNA or DNA pools, can be readily generated and selected, several orders of magnitude higher than phage display can reach” and further that “the phenotype–genotype linkage in mRNA-display is covalent and highly stable, making it possible to perform many types of selections under very stringent conditions” as per the 1.2. Advantage of mRNA-display selection section on pages 55-57.  Further, Valencia teaches sequencing the nucleic acid tags to determine the tag sequence that is attached to each of the candidate agents and identifying the at least one candidate agent that reacts with the screening agent based on the determined tag sequence (e.g. as per the 4.3.1. Bioinformatics section on page 67).
Regarding claims 2-3 and 6, Valencia teaches that the candidate agents may be antibodies and/or small molecules (e.g. scFVs or Mth antagonistic peptides as per the 1.4.1 Applications using synthetic libraries section on pages 57-58).
Regarding clams 10-12, Valencia teaches that the screening agent reacts with the candidate agent and detecting the array comprises detecting the screening agent, which may be luminescent (e.g. as per 1.4.1 Applications using synthetic libraries section on pages 57-58).
Regarding claims 13-19, Valencia teaches the above, wherein the screening agent reacts with the one or more candidate agent by chemically modifying the one or more candidate agent, and wherein the detecting of the array comprises detecting the one or more modified candidate agent (e.g. screening and detecting “an mRNA-displayed RXR scaffold library with very high diversity to evolve synthetic proteins with genuinely novel RNA ligase activities” as per 1.4.1 Applications using synthetic libraries section on pages 57-58, citing the Seelig reference, wherein the evolved enzyme was detected by its ability to ligate and was detected in a time-course experiment, for example, in Fig. 2 of Seelig).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to perform the mRNA-display screening method of Weng using the large, random libraries as per Valencia.  One of ordinary skill in the art would have been motivated to do so since such a method allows for the rapid preparation and screening of highly diverse and large (e.g. 1012-1014 member) libraries 
One of ordinary skill in the art as of the effective filing date would have had a reasonable expectation of success in practicing the claimed invention, at least because both Weng and Valencia are drawn to similar, mature mRNA-display methods.

Weng et al., Valenica et al., and Church et al.
Claims 1-3, 6, 10-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Weng et al. (Proteomics, 2002, 2:48-57) in view of Valencia et al. (Methods, 2013, 60:55-69) as evidenced by Seelig et al. (Nature, 2007, 448(16):828-833) further in view of Church et al. (U.S. PGPub 2017/0107566 A1, cited in IDS of 03/19/2021, of record).  
Weng in view of Valencia is relied on as above, however, the references are silent on the limitations of further comprising amplifying the nucleic acid tags to produce amplicons of the nucleic acid tags at the individual features, wherein the sequencing of the nucleic acid tags comprises sequencing the amplicons of the nucleic acid tags at the individual features, as set forth in claims 21-22.
Church teaches a very similar method to Weng of forming an array of screening agents with attached nucleic acid tags (e.g. barcoded polypeptides as per para 0006 and 0012 and throughout), wherein they are attached to a solid support and decoded by amplifying the barcode tags to form amplicons at the individual features, sequencing them and detecting optical signals indicative of the sequences (e.g. as per Fig. 2 and throughout). While Church differs from the instant claims in that Church binds the screening agents to the candidate agents in solution prior to immobilization, whereas the instant claims reverse these steps, it is noted that in accordance with MPEP 2144.04, citing as per Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) and In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), that “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1675